      Case 1:20-cv-00123-DLC Document 44 Filed 11/10/20 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------       X
                                             :
SAMANTHA BARBASH,                            :
                                             :
                             Plaintiff,      :
                                             :
                 -v-                         :
                                             :    20cv123 (DLC)
STX FINANCING, LLC (dba STX                  :
ENTERTAINMENT), a Delaware limited           :     OPINION AND
liability company; GLORIA SANCHEZ            :        ORDER
PRODUCTIONS, INC., a California              :
corporation; NUYORICAN PRODUCTIONS,          :
INC., a California corporation; POLE         :
SISTERS, LLC, a California limited           :
liability company; and JOHN and JANE         :
DOES 1-10,                                   :
                                             :
                             Defendants.     :
                                             :
-------------------------------------        X

APPEARANCES

For plaintiff Samantha Barbash:

Bruno V. Gioffre, Jr.
Stephen A Florek III
Law Office of Bruno V. Gioffre, Jr.
2 Westchester Park Drive
Suite 205
White Plains, NY 10604

For defendants STX Financing, LLC (dba STX Entertainment);
Gloria Sanchez Productions, Inc.; Nuyorican Productions, Inc.;
and Pole Sisters, LLC:

Jacquelyn N. Schell
Ballard Spahr LLP
1675 Broadway
19th Floor
New York, NY 10019-5820
     Case 1:20-cv-00123-DLC Document 44 Filed 11/10/20 Page 2 of 18




DENISE COTE, District Judge:

     Plaintiff Samantha Barbash (“Barbash”) has sued producers

and distributors of the motion picture Hustlers for invasion of

privacy and defamation.    For the reasons stated below, the

defendants’ motion to dismiss this action is granted.

                              Background

     The following facts are taken from Barbash’s amended

complaint (“FAC”), documents integral to it, or documents

properly considered on a motion to dismiss.       The facts alleged

in the FAC are taken to be true for purposes of this motion.

Coal. for Competitive Elec. v. Zibelman, 906 F.3d 41, 48-49 (2d

Cir. 2018).

     Barbash worked as an adult entertainment host at Score’s

Gentleman’s Club and Hustlers Club in Manhattan.        Barbash pled

guilty in 2015 to conspiracy, assault, and grand larceny in

connection with that work and was sentenced to a five-year term

of probation.

     In December 2015, New York Magazine published “The Hustlers

at Scores” by Jessica Pressler (“Pressler Article”), which

described the scheme to which Barbash pleaded guilty.         The

Pressler Article reports that Barbash “had come up with the

innovation that was making her rich:       a special drink spiked

with MDMA and ketamine” that was given to the scheme’s victims.


                                   2
     Case 1:20-cv-00123-DLC Document 44 Filed 11/10/20 Page 3 of 18




While one of Barbash’s co-conspirators appears to have been the

principal source of information for the article and is quoted

extensively, the author also reports on a conversation with

Barbash and directly quotes Barbash.

     Inspired by the Pressler Article, STX Financing, LLC,

Gloria Sanchez Productions, Inc., Nuyorican Productions, Inc.,

and Pole Sisters LLC (“Defendants”) produced, developed, and

distributed the motion picture Hustlers.       Hustlers allegedly

portrays Barbash, played by film and music star Jennifer Lopez,

as the ringleader of a group of adult dancers who drugged their

patrons and stole large sums of money from them while they were

incapacitated.   The Defendants initially sought Barbash’s

consent to the production of the film, but Barbash refused to

give her consent.   The film was released in theaters on

September 13, 2019, and will be distributed worldwide through

home entertainment channels.     The FAC alleges that the

Defendants have used Barbash’s identity, likeness, and character

in the film and in marketing materials.

     After the release of the film, Barbash and her attorney

gave two interviews to Vanity Fair: “‘I Wasn’t That Impressed’:

Hustlers’ Real-Life Ramona Reviews the Film” on September 17,

2019, and “Hustlers: Jennifer Lopez’s Real-Life Inspiration Says

She Was Only Offered $6,000” on January 10, 2020.        In addition,


                                   3
         Case 1:20-cv-00123-DLC Document 44 Filed 11/10/20 Page 4 of 18




Barbash wrote a memoir, Underscore: Breaking My Silence, that

was published on April 12, 2020.

      Barbash filed this action on January 7, 2020.           On April 15,

the Defendants moved to dismiss the complaint.            On April 16, the

Court allowed Barbash to oppose the motion or instead to file an

amended complaint by May 8.        The Order noted that it would be

unlikely that the plaintiff would be given a further opportunity

to amend.

      On May 8, Barbash filed the FAC.         She asserts that she

pleaded guilty to conspiracy, assault, and grand larceny in

2017.1     In the FAC, Barbash advances two claims.         First, she

asserts that the Defendants’ unauthorized use of her personality

for advertising, trade, and commercial purposes violated her

right to privacy under N.Y. Civil Rights Law (“NYCRL”) §§ 50 and

51.   Second, she claims that the Defendants defamed her in six

statements and scenes in the film.          Barbash seeks both damages

and injunctive relief.

      On May 29, the Defendants moved to dismiss the FAC in its

entirety.     The Defendants’ motion to dismiss became fully

submitted on July 13.




1 The transcript of Barbash’s plea allocution, however, indicates
that she pleaded guilty in 2015.

                                       4
     Case 1:20-cv-00123-DLC Document 44 Filed 11/10/20 Page 5 of 18




                              Discussion

     When deciding a motion to dismiss under Rule 12(b)(6), Fed.

R. Civ. P., a court must “constru[e] the complaint liberally,

accept[] all factual allegations as true, and draw[] all

reasonable inferences in the plaintiff’s favor.”        Zibelman, 906

F.3d at 48-49.   To survive a motion to dismiss, “a complaint

must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).       A complaint must

do more than offer “naked assertions devoid of further factual

enhancement,” and a court is not “bound to accept as true a

legal conclusion couched as a factual allegation.”        Id. (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

     In determining the adequacy of a complaint, “a district

court may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents

incorporated by reference in the complaint.”       DiFolco v. MSNBC

Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010).        In addition,

“when a plaintiff chooses not to attach to the complaint or

incorporate by reference a [document] upon which it solely

relies and which is integral to the complaint, the court may

nevertheless take the document into consideration in deciding

the defendant’s motion to dismiss, without converting the


                                   5
     Case 1:20-cv-00123-DLC Document 44 Filed 11/10/20 Page 6 of 18




proceeding to one for summary judgment.”       Int’l Audiotext

Network, Inc. v. Am. Tel. & Tel. Co., 62 F.3d 69, 72 (2d Cir.

1995) (citation omitted).    A court may also take judicial notice

of facts that are publicly available if their accuracy cannot

reasonably be questioned.    See Fed. R. Evid. 201(b); Apotex Inc.

v. Acorda Therapeutics, Inc., 823 F.3d 51, 60 (2d Cir. 2016);

Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 425 (2d

Cir. 2008).

     The parties agree that the Court may take judicial notice

of the transcript of Barbash’s guilty plea even though Barbash

did not attach it as an exhibit to the FAC.       The FAC refers to

the plea and contains descriptions of her allocution.         The

Defendants have submitted it as an exhibit to their motion to

dismiss and rely on it in making this motion.

     Additionally, the court may consider Barbash’s interviews

with Vanity Fair and the existence of her published memoir in

determining the adequacy of the FAC.      Both the interviews and

the memoir are “matters of public record.”       Giraldo v. Kessler,

694 F.3d 161, 164 (2d Cir. 2012).

I.   New York Civil Rights Law §§ 50 and 51

     The Defendants have moved to dismiss Barbash’s claim for

invasion of her privacy.    Under § 50 of the NYCRL, “[a] person,

firm or corporation that uses for advertising purposes, or for


                                   6
     Case 1:20-cv-00123-DLC Document 44 Filed 11/10/20 Page 7 of 18




the purposes of trade, the name, portrait or picture of any

living person without . . . consent . . . is guilty of a

misdemeanor.”   NYCRL § 50.   Section 51 provides a private right

of action for “[a]ny person whose name, portrait, picture or

voice” is used in violation of § 50.      Id. § 51.

     The central issue in resolving Barbash’s statutory right of

privacy claim is whether §§ 50 and 51 protect an individual’s

“likeness and character” in addition to her “name, portrait,

picture or voice.”   NYCRL § 51.    Unlike other jurisdictions, New

York “does not recognize a common-law right of privacy and

provides a statutory remedy only for the commercial use of a

living person’s name, portrait, picture, or voice without their

consent.”   Blitzer v. Potter, No. 03 CIV. 6124 (DLC), 2005 WL

1107064, at *16 (S.D.N.Y. May 6, 2005).       The legislative intent

underlying §§ 50 and 51 “underscore[s] that the statute is to be

narrowly construed and ‘strictly limited to nonconsensual

commercial appropriations of the name, portrait or picture of a

living person.’”   Messenger v. Gruner Jahr Printing & Pub., 208

F.3d 122, 125-26 (2d Cir. 2000) (quoting Finger v. Omni

Publications Int’l, 77 N.Y.2d 138, 141 (1990)).

      The FAC does not allege that Hustlers or its marketing

materials use Barbash’s “name, portrait, picture, or voice.”          It

only alleges that the Defendants exploited her “likeness and


                                   7
       Case 1:20-cv-00123-DLC Document 44 Filed 11/10/20 Page 8 of 18




character” in creating and marketing the film.          This is

insufficient to plead a violation of § 51.         Accordingly,

Barbash’s right of privacy claim is dismissed.

II.    Defamation

       The Defendants have moved to dismiss the defamation claim

on the grounds that the identified statements do not concern the

plaintiff, are substantially true, and that the FAC does not

plead a claim on behalf of a plaintiff who is properly

categorized as a limited-purpose public person.          To plead a

defamation claim under New York law, a plaintiff must allege:

“(1) a written defamatory factual statement concerning the

plaintiff; (2) publication to a third party; (3) fault; (4)

falsity of the defamatory statement; and (5) special damages or

per se actionability.”      Chau v. Lewis, 771 F.3d 118, 126-27 (2d

Cir. 2014) (citation omitted) (applying New York law).2

       A.   Concerning the Plaintiff

       The test for whether an allegedly defamatory statement

concerns the plaintiff for purposes of a defamation claim is

whether “‘[t]he reading public acquainted with the parties and



2The plaintiff is a New York State resident. The parties’ briefs
assume that New York law controls. This “implied consent . . .
is sufficient to establish choice of law.” Santalucia v.
Sebright Transp., Inc., 232 F.3d 293, 296 (2d Cir. 2000)
(citation omitted).


                                     8
     Case 1:20-cv-00123-DLC Document 44 Filed 11/10/20 Page 9 of 18




the subject’ would recognize the plaintiff as a person to whom

the statement refers.”    Elias v. Rolling Stone LLC, 872 F.3d 97,

104-05 (2d Cir. 2017) (quoting Carlucci v. Poughkeepsie

Newspapers, Inc., 57 N.Y.2d 883, 885 (1982)).        “It is not

necessary that the world should understand the libel; it is

sufficient if those who know the plaintiff can make out that she

is the person meant.”    Id. at 105 (quoting Geisler v.

Petrocelli, 616 F.2d 636, 639 (2d Cir. 1980)).

     The FAC alleges that the Defendants “engaged in a

systematic effort to make it well-known that JLO was playing”

her and “promoted the film by deliberately discussing the real-

life events that transpired, . . . Barbash’s . . . plea

information, legal proceedings and other information that made

Barbash’s identity instantly connected to the film.”         Accepting

these facts as true, the FAC adequately pleads that the

statements concern Barbash.

     B.   Falsity

     To state a claim for defamation, Barbash must also allege

that the statements that concern her are false.        “‘Substantial

truth’ is the standard by which New York law, and the law of

most other jurisdictions, determines an allegedly defamatory

statement to be true or false.”     Tannerite Sports, LLC v.

NBCUniversal News Grp., a division of NBCUniversal Media, LLC,


                                   9
     Case 1:20-cv-00123-DLC Document 44 Filed 11/10/20 Page 10 of 18




864 F.3d 236, 242 (2d Cir. 2017) (quoting Masson v. New Yorker

Magazine, Inc., 501 U.S. 496, 516 (1991)).        Accordingly, “[t]o

satisfy the falsity element of a defamation claim, plaintiff

must allege that the complained of statement is ‘substantially

false.’”   Id. (quoting Franklin v. Daily Holdings, Inc., 21

N.Y.S.3d 6, 12 (1st Dep’t 2015)).

     “[I]n defamation law, as in life, determinations of fact

and fiction are not zero-sum.     In New York, a statement need not

be completely true, but can be substantially true, as when the

overall ‘gist or substance of the challenged statement’ is

true.”   Tolbert v. Smith, 790 F.3d 427, 440 (2d Cir. 2015)

(quoting Chau v. Lewis, 771 F.3d 118, 129 (2d Cir. 2014)).             “[A]

statement is substantially true if the statement would not have

a different effect on the mind of the reader from that which the

pleaded truth would have produced.”      Tannerite, 864 F.3d at 242

(quoting Franklin, 21 N.Y.S.3d at 12).

     The FAC identifies six allegedly defamatory statements or

scenes in the film.    Five of the statements concern the use of

drugs as part of the scheme to victimize patrons.         The sixth

concerns the personality of the character portrayed in the film.

The six statements are:

     (1)   “the statement that she concocted and developed
           the recipe of the illicit drugs utilized in
           furtherance of the crimes depicted,”


                                   10
     Case 1:20-cv-00123-DLC Document 44 Filed 11/10/20 Page 11 of 18




     (2)   “the portrayal of her manufacturing the illegal
           substances in her home where she lived with her
           child,”

     (3)   “the portrayal of her in possession of illegal
           drugs,”

     (4)   “the portrayal of her using illegal drugs,”

     (5)   “the portrayal of her drugging individuals
           without their knowledge or consent,” and

     (6)   “the portrayal of her as a cold individual
           indifferent to the well-being health, and life of
           others.”

The FAC only succeeds in alleging that the first, second, and

fourth statements are false.3

     In 2017, Barbash pled guilty to participating in a

conspiracy in which she and her confederates provided their

victims with illegal drugs in order to gain control of and use

their credit cards.    She pleaded guilty to “intentionally

caus[ing] stupor, unconsciousness, and other physical impairment

and injury to Victim One by administering to Victim One, without

his consent, a drug, substance and preparation capable of

producing the same.”    That she also possessed the drugs “is an

inference well supported by the record.”       Fleischer v. NYP

Holdings, Inc., 961 N.Y.S.2d 393, 393 (1st Dep’t 2013).



3 It is assumed for purposes of this Opinion, without deciding
the issue, that the statement in the Pressler Article that
Barbash had concocted the drink given to victims does not render
the first and second statements substantially true.

                                   11
     Case 1:20-cv-00123-DLC Document 44 Filed 11/10/20 Page 12 of 18




Accordingly, the third and fifth allegedly defamatory statements

are “all completely or substantially true.”        Chau v. Lewis, 771

F.3d 118, 130 (2d Cir. 2014).     Barbash has thus failed to plead

that the third and fifth statements are false, and the

statements may not render the Defendants liable for defamation

under New York law.

     The transcript of Barbash’s plea does not suggest, however,

that she developed, manufactured, or personally used illegal

drugs.   The facts set forth in the FAC are sufficient to plead

that the statements that she performed these acts may “have

[had] a different effect on the mind” of the viewer than her

admissions to other criminality in her plea of guilty.

Tannerite, 864 F.3d at 242.

     In support of their argument that these statements were

substantially true, the Defendants rely on two cases, each of

which is distinguishable.     In Fleischer v. NYP Holdings, Inc.,

961 N.Y.S.2d 393, 394-95 (1st Dep’t 2013), the court dismissed

the defamation claim as a statement of opinion.        In Birkenfeld

v. UBS AG, 100 N.Y.S.3d 23 (1st Dep’t 2019), the plea allocution

and alleged defamatory statement were nearly identical.          The

court dismissed a defamation claim based on a published

statement that the plaintiff had been convicted of having lied




                                   12
     Case 1:20-cv-00123-DLC Document 44 Filed 11/10/20 Page 13 of 18




to U.S. authorities, where the plaintiff’s plea included the

admission that he had prepared false IRS forms.        Id. at 24.

     The Defendants’ motion to dismiss the claim that relies on

the sixth and final statement in the FAC, however, is granted.

The FAC fails to plead falsity with respect to the description

of Barbash as a cold individual who was indifferent to the

health of others.    To the extent this is a statement, it is a

statement of opinion.    As a statement of opinion, the portrayal

cannot form the basis of a defamation claim.        “[E]xpressions of

opinion, as opposed to assertions of fact, are deemed privileged

and, no matter how offensive, cannot be the subject of an action

for defamation.”    Davis v. Boeheim, 24 N.Y.3d 262, 269 (2014)

(citation omitted).

     To determine whether a statement constitutes a statement of

a fact or an opinion, a court must ask:

     (1) whether the specific language in issue has a
     precise meaning which is readily understood; (2)
     whether the statements are capable of being proven
     true or false; and (3) whether either the full context
     of the communication in which the statement appears or
     the broader social context and surrounding
     circumstances are such as to signal . . . [to] readers
     or listeners that what is being read or heard is
     likely to be opinion, not fact.

Id. at 270 (citation omitted).     Applying this test, the FAC does

not adequately plead that the characterization is an assertion

of fact.   The alleged portrayal has no precise meaning, cannot


                                   13
     Case 1:20-cv-00123-DLC Document 44 Filed 11/10/20 Page 14 of 18




readily be measured for its truth or falsity, and would be

understood by viewers of the film to be an opinion and not a

statement of fact.

     C.     Limited-Purpose Public Figure

     Finally, the Defendants argue that Barbash was, at minimum,

a limited-purpose public figure, which requires the FAC to plead

actual malice.   They are correct.      Because the FAC fails to

plead actual malice, the defamation claim must be dismissed in

its entirety.

     In order to establish that a person is a limited-purpose

public figure, a defendant must show the plaintiff has:

     (1) successfully invited public attention to his views
     in an effort to influence others prior to the incident
     that is the subject of litigation; (2) voluntarily
     injected himself into a public controversy related to
     the subject of the litigation; (3) assumed a position
     of prominence in the public controversy; and (4)
     maintained regular and continuing access to the media.

Lerman v. Flynt Distrib. Co., 745 F.2d 123, 136–37 (2d Cir.

1984).

     “Limited-purpose public figures who seek damages for

defamatory statements must show that the statements were made

with ‘actual malice’ -- that is, with knowledge that the

statements were false or with reckless disregard as to their

falsity.”   Biro v. Conde Nast, 807 F.3d 541, 544 (2d Cir. 2015).

The term actual malice is “a term of art denoting deliberate or


                                   14
     Case 1:20-cv-00123-DLC Document 44 Filed 11/10/20 Page 15 of 18




reckless falsification.”    Masson v. New Yorker Magazine, 501

U.S. 496, 499 (1991).    Fed. R. Civ. P. 8 “requires a limited-

purpose public figure to plead in a plausible way that

defendants acted with actual malice.”       Biro, 807 F.3d at 542.      A

defendant’s “[m]ere negligence does not suffice” to plead actual

malice.   Masson, 501 U.S. at 510.      “Although actual malice is

subjective, a court typically will infer actual malice from

objective facts.”   Celle v. Filipino Reporter Enterprises Inc.,

209 F.3d 163, 183 (2d Cir. 2000) (citation omitted).         See also

Biro, 807 F.3d at 545.

     The limited-purpose public figure doctrine and its actual

malice standard are rooted in the First Amendment.         They aim to

“assure to the freedoms of speech and press that ‘breathing

space’ essential to their fruitful exercise.”        Gertz v. Welch,

418 U.S. 323, 342 (1974) (citation omitted).        “This breathing

space is provided by a constitutional rule that allows public

figures to recover for libel or defamation only when they can

prove both that the statement was false and that the statement

was made with the requisite level of culpability.”         Hustler

Magazine, Inc. v. Falwell, 485 U.S. 46, 52 (1988).         Some degree

of falsehood is “inevitable in free debate, and a rule that

would impose strict liability on a publisher for false factual

assertions would have an undoubted chilling effect on speech


                                   15
     Case 1:20-cv-00123-DLC Document 44 Filed 11/10/20 Page 16 of 18




relating to public figures that does have constitutional value.”

Id. (citation omitted).

     Barbash is a limited-purpose public figure.         She entered

the public arena through her plea of guilty in open court in

2015 to the crimes that are at the heart of the film portrayal

of her and through her public statements about that plea.           She

gave at least two interviews to reporters and published her own

memoir.   As described in the 2015 Pressler Article in New York

Magazine, Barbash spoke with the author and described her role

in the scheme.4   After the movie was released in 2019, Barbash

gave an interview to Vanity Fair in 2019, and her attorney gave

an additional interview to Vanity Fair in 2020.        The articles

both included photographic portraits of Barbash.         In 2020,

Barbash published a memoir.     This cooperation with reporters and

publication of her own book about these events make it

appropriate to treat Barbash as a limited-purpose public figure.




4 The FAC does not deny that Barbash was a source for the
Pressler Article. Indeed, it explains that the Pressler Article
“is based on the real life events of Ms. Barbash” and inspired
Hustlers. In opposition to this motion, Barbash does not deny
that she spoke with Pressler or that Pressler accurately related
her conversation with Pressler. Barbash’s opposition memorandum
explains, however, that she “vehemently denies ever doing an
interview with” Pressler. This denial in her opposition brief,
even if properly considered on this motion, does not cure the
FAC’s failure to plead malice.

                                   16
     Case 1:20-cv-00123-DLC Document 44 Filed 11/10/20 Page 17 of 18




     Barbash argues that she is not a limited-purpose public

figure because she was unwillingly dragged into the public arena

by the Pressler Article and Hustlers.       She claims that her

subsequent interviews with Vanity Fair and published memoir were

part of an “attempt to make the best of it to set the record

straight.”   Barbash was of course entitled to give the public

her own version of the events at issue here, but that engagement

with the public rendered her a limited-purpose public figure.

     Barbash’s reliance on Wolston v. Reader’s Digest Ass’n,

Inc., 443 U.S. 157 (1979), does not alter that determination.

The plaintiff in Wolston “succeeded for the most part in

returning to the private life he had led” once his prosecution

and sentencing had concluded.     Id. at 163.     Unlike Barbash, he

“never discussed [his case] with the press and limited his

involvement to that necessary to defend himself” in court.             Id.

at 167.   Thus, the Court concluded that “[a]ny inference that

[the plaintiff] ‘assumed the risk’ of public scrutiny . . .

assuredly is negated by his conscious efforts to regain

anonymity during the succeeding 16 years.”        Id. at 171.

     The FAC does not succeed in pleading that the Defendants

acted with actual malice, that is, with at least reckless

disregard for the truth of the statements that Barbash

developed, manufactured, and used illegal drugs.         Barbash pled


                                   17
     Case 1:20-cv-00123-DLC Document 44 Filed 11/10/20 Page 18 of 18




guilty to drugging individuals without their consent.         The

Pressler Article reports that Barbash concocted the recipe for

the mixture of illegal drugs that rendered the scheme’s victims

vulnerable to the fraud.    Nor does the FAC plead that the

Defendants acted with malice in asserting that Barbash herself

used drugs.   That assertion is the least offensive of all of the

statements of which Barbash complains and is naturally connected

to the scheme to which Barbash pleaded guilty and which she

discussed with journalists.

                              Conclusion

     The Defendants’ May 29, 2020 motion to dismiss is granted.

The Clerk of Court shall enter judgment for the Defendants and

close the case.

Dated:    New York, New York
          November 10, 2020


                                          _________________________
                                                 DENISE COTE
                                        United States District Judge




                                   18
